DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 9/16/22 is acknowledged.  The traversal is on the ground(s) that:
(a) Applicants argues that there is no mutually exclusive between Species 1 and 3 to 4.
The Examiner agrees and the restriction requirements between Species 1 and 3 to 4 is withdrawn.  Therefore, claims 1-6 and 8-20 are considered in this office action.
(b) Applicant argues that claims themselves are never species in according to MPEP 806.04(e).
This is not found persuasive because according to MPEP-806.04(e), “The scope of a claim may be limited to a single disclosed embodiment (i.e., a single species, and thus be designated a specific species claim). Alternatively, a claim may encompass two or more of the disclosed embodiments (and thus be designated a generic or genus claim). Species always refer to the different embodiments of the invention.”  Claim 7 is leading to a different embodiment as clearly shown in figure 6, and claim 7 is not a generic or genius claim.  It is also noted that a prior art reference may disclose one of the Applicant's claimed Species, but may not disclose the other Species.  Therefore, a further search is needed and this is a serious search and/or examination burden if restriction were not required. The requirement is still deemed proper and is therefore made FINAL.  Thus, claim 7 is not considered in this Office action.

Claim Objections
Claim 8 is objected to because of the following informalities:
Regarding claim 8, the “the conductive layer“ must be changed to –the floating conductive layer--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0206981 (hereafter Bonifield).
Regarding claim 1, Bonifield, as shown in figures 1, 4, 6 and 8, discloses an isolated micro-scale passive device (capacitor) configured to be disposed on a substrate (102, 103, 106) comprising an upper surface, the isolated micro-scale passive device comprising: 
a first planar conductor (130); 
a second planar conductor (111) configured to be disposed between the first planar conductor and the substrate; 
an insulator layer (104) disposed between the first planar conductor (130) and the second planar conductor (111); and 
a floating conductive layer (120/800/802) in the insulator layer.
	Regarding claim 2, Bonifield discloses the isolated micro-scale passive device of claim 1, wherein: the second planar conductor (111) extends a first distance along an axis parallel to the upper surface of the substrate; the floating conductive layer comprises at least one conductor extending a second distance along the axis; and the second distance can be greater than the first distance (see figs. 4, 6 and 8).
	Regarding claim 3, Bonifield discloses the isolated micro-scale passive device of claim 1, wherein the floating conductive layer is embedded within the insulator layer.
	Regarding claim 4, Bonifield discloses the isolated micro-scale passive device of claim 1, wherein the floating conductive layer can comprise a third planar conductor (any one of 800, 802).
	Regarding claim 5, Bonifield discloses the isolated micro-scale passive device of claim 4, wherein: the third planar conductor comprises a first planar surface (upper surface) and a second planar surface (lower surface); and each of the first planar surface and the second planar surface is completely covered by the insulator layer.
	Regarding claim 6, Bonifield discloses the isolated micro-scale passive device of claim 1, wherein: a first portion of the insulator layer (considering layer 118; fig. 1) is disposed between the floating conductive layer and the first planar conductor; and a second portion of the insulator layer (considering 108-117) is disposed between the floating conductive layer and the second planar conductor.
	Regarding claim 8, Bonifield discloses the isolated micro-scale passive device of claim 1, wherein the conductive layer comprises a plurality of third planar conductors (see fig. 8).
	Regarding claim 9, Bonifield, as discussed in the above claims, discloses an isolated micro-scale passive device configured to be disposed on a substrate comprising an upper surface, the isolated micro-scale passive device comprising: 
a first planar conductor (130); 
a second planar conductor (111) configured to be disposed between the first planar conductor and the substrate; 
a first insulator layer (considering the insulating layer(s) above the floating plate 120/800/802) disposed between the first planar conductor (130) and the second planar conductor (111); 
a second insulator layer (considering the insulating layer(s) below the floating plate 120/800/802) disposed between the first planar conductor (130) and the second planar conductor (111); and 
a floating conductive layer (120/800/802) disposed between the first insulator layer and the second insulator layer.
Regarding claim 10, Bonifield discloses the isolated micro-scale passive device of claim 9, wherein the first planar conductor is spaced from the second planar conductor along an axis normal to the upper surface of the substrate.
Regarding claim 11, Bonifield discloses the isolated micro-scale passive device of claim 10, wherein: the first planar conductor (130) is disposed in a first plane parallel to the upper surface of the substrate; and the second planar conductor (111) is disposed in a second plane parallel to the upper surface of the substrate.
	Regarding claim 12, Bonifield discloses the isolated micro-scale passive device of claim 10, wherein: the floating conductive layer comprises a plurality of third planar conductors; and the plurality of third planar conductors are spaced along the axis (see fig. 8).
	Regarding claim 13, Bonifield discloses the isolated micro-scale passive device of claim 10, wherein the floating conductive layer (120/800/802) is disposed about approximately halfway between the first planar conductor and the second planar, along the axis (see figs.4 and 8).
	Regarding claim 15, Bonifield, as discussed in the above claims, discloses an isolated micro-scale passive device configured to be disposed on a substrate comprising an upper surface, the isolated micro-scale passive device comprising:
	a first planar conductor (130);
a second planar conductor (111) configured to be disposed between the first planar conductor and the substrate; and means (120) for reducing a maximum electric field between the first planar conductor and the second planar conductor.
	
	Regarding claim 18, Bonifield discloses the isolated micro-scale passive device of claim 15, wherein isolated micro-scale passive device comprises a capacitor; the first planar conductor comprises a first plate of the capacitor; and the second planar conductor comprises a second plate of the capacitor.
	Regarding claim 19, Bonifield discloses the isolated micro-scale passive device of claim 18, wherein: the means for reducing the maximum electric field between the first planar conductor and the second planar conductor comprises a floating conductive layer (120) in an insulator layer; and the floating conductive layer comprises a continuous planar conductor (a conductive plate).
	Regarding claim 20, Bonifield discloses the isolated micro-scale passive device of claim 15, wherein the means for reducing the maximum electric field between the first planar conductor and the second planar conductor comprises a floating conductive layer (120) encapsulated by an insulator layer.

Claims 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0028313 (hereafter Strzalkowski).
Regarding claim 15, Strzalkowski, as shown in figure 5, discloses an isolated micro-scale passive device (transformer) configured to be disposed on a substrate (10) comprising an upper surface, the isolated micro-scale passive device comprising: 
a first planar conductor (40); 
a second planar conductor (230) configured to be disposed between the first planar conductor and the substrate; and means (250) for reducing a maximum electric field between the first planar conductor and the second planar conductor.
	Examiner Remarks: It is noted that prior art reference Strzalkowski also read on the limitations recited in claim 1 above.
	Regarding claim 16, Strzalkowski the isolated micro-scale passive device of claim 15, wherein isolated micro-scale passive device comprises a transformer; the first planar conductor comprises a first planar coil of the transformer; and the second planar conductor comprises a second planar coil of the transformer.
	Regarding claim 17, Strzalkowski discloses the isolated micro-scale passive device of claim 16, wherein: the means for reducing the maximum electric field between the first planar conductor and the second planar conductor comprises a floating conductive layer (250) in an insulator layer (220); and the floating conductive layer comprises a slotted planar conductor (see fig. 5b, considering gap 253 as a slot).
	Regarding claim 20, Strzalkowski discloses the isolated micro-scale passive device of claim 15, wherein the means for reducing the maximum electric field between the first planar conductor and the second planar conductor comprises a floating conductive layer encapsulated by an insulator layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonifield.
Regarding claim 14, Bonifield discloses the isolated micro-scale passive device of claim 10, except wherein a distance between the floating conductive layer and the first planar conductor (130) is about 2.5% to about 12.5% less than a distance between the floating conductive layer and the second planar conductor (111), along the axis.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have a distance (122) between the floating conductive layer and the first planar conductor (130) is about 2.5% to about 12.5% less than a distance (121) between the floating conductive layer and the second planar conductor (111), along the axis, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/           Primary Examiner, Art Unit 2847